DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 is objected to because the acronym “NXS” is not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lettuce seed (Lactuca sativa) comprising in its genome a modified NXS gene, the wild type of which is identified in SEQ ID No. 1, encoding the protein of SEQ ID No.2, wherein the modified NXS gene encodes an NXS protein that comprises an amino acid substitution at position 212 wherein the proline at position , does not reasonably provide enablement for a lettuce seed comprising in its genome a modified NXS gene, wherein the modified NXS gene encodes an NXS protein that comprises other types of amino acid substitutions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 21 as currently amended is drawn to a lettuce seed (Lactuca sativa) comprising in its genome a modified NXS gene, the wild type of which is identified in SEQ ID No. 1, encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions.
Claim 22 is drawn to the lettuce seed as claimed in claim 21, wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted.
Claim 23 is drawn to the lettuce seed as claimed in claim 22, wherein the conserved residue is a proline residue which is substituted with a serine residue, in particular proline at position 212 in the encoded protein of SEQ ID No. 2 is substituted with serine as a result of a C>T SNP at position 3 518 of SEQ ID No. 1.
Claim 24 is drawn to the lettuce seed as claimed in claim 22, wherein the conserved residue is a tryptophan residue which is substituted with any other amino acid resulting in a nonconservative amino acid change, in particular tryptophan at position 175 of the encoded NXS protein of SEQ ID No. 2.
In Example 4, the specification discloses that M2 lettuce plants which yielded M3 seed lots capable of germinating at a high temperature as shown in Examples 3A and 3B were sequenced using PCR amplification and sequencing primers that were designed based on the lettuce (Lactuca sativa) NXS DNA sequence according to SEQ ID No. 1.

The specification does not disclose the phenotype(s) of a lettuce seed {Lactuca sativa) comprising in its genome a modified NXS gene that encodes an NXS protein that comprises any other type, location or number of amino acid substitutions.
The full scope of the claimed invention is not enabled because the effect of amino acid substitutions on the function of a protein, and by extension on the phenotype of an organism comprising the substituted protein, is unpredictable. 
See, for example, Hill M.A. et al (Functional analysis of conserved histidines in ADP-glucose pyrophosphorylase from Escherichia coli. Biochem Biophys Res Commun. 1998 Mar 17;244(2):573-7), who teach that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the “nonconservative” amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the “conservative” amino acid arginine drastically reduces enzyme activity (see Table 1).
See also, for example, Falcon-Perez JM et al. (Functional domain analysis of the yeast ABC transporter Ycf1p by site-directed mutagenesis. J Biol Chem. 1999 Aug 13;274(33):23584-90), who generated twenty-two single amino acid substitutions or deletions by site-directed mutagenesis in the nucleotide binding domains, the proposed regulatory domain, and the fourth 
See additionally, for example, Lamberg A. et al. (Site-directed mutagenesis of the alpha subunit of human prolyl 4-hydroxylase. Identification of three histidine residues critical for catalytic activity. J Biol Chem. 1995 Apr 28;270(17):9926-31), who teach that mutation of the nonconserved histidine 324 of human prolyl 4-hydroxylase totally prevented tetramer assembly and eliminated enzyme activity, whereas mutation of the 3 other nonconserved histidines had no effect (page 9927 Figure 1; page 9928 Figure 2 and Table I).
See further, for example, Rhoads D.M. et al. (Regulation of the cyanide-resistant alternative oxidase of plant mitochondria. Identification of the cysteine residue involved in alpha-keto acid stimulation and intersubunit disulfide bond formation. J Biol Chem. 1998 Nov 13;273(46):30750-6), teach that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3). Mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate (page 30753 Figure 3).
In the instant case Applicant has not provided sufficient guidance with respect to which amino acid substitutions to make in a lettuce NXS protein, and at which locations, in order to obtain lettuce seed having a specific useful phenotype. Such guidance is necessary because the effect of amino acid substitutions on the function of a protein, and by extension on the phenotype of an organism comprising the substituted protein, is unpredictable. Absent such guidance one skilled in the art would have to produce every combination of amino acid substitutions .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 is indefinite in the recitation of “in particular proline at position 212 in the encoded protein of SEQ ID No. 2 is substituted with serine as a result of a C>T SNP at position 3 518 of SEQ ID No. 1”. It is unclear how or whether the phrase is intended to limit the claim. 

Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 is indefinite in the recitation of “in particular 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 21 recite(s) a lettuce seed {Lactuca sativa) comprising in its genome a modified NXS gene, the wild type of which is identified in SEQ ID No. 1, encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions.
A lettuce seed (.Lactuca sativa) comprising in its genome a modified NXS gene wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions.is a product of nature that does not have markedly different characteristics from its naturally occurring counterpart in the natural state, because the characteristics comprised by the seed (a modified NXS gene the wild type of which is identified in SEQ ID No. 1 encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions) is a characteristic exhibited by a lettuce seed in its natural state, since gene modification is a naturally occurring process.

The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 22 recite(s) the lettuce seed as claimed in claim 21, wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted.
A lettuce seed (.Lactuca sativa) comprising in its genome a modified NXS gene wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted is a product of nature that does not have markedly different characteristics from its naturally occurring counterpart in the natural state, because the characteristics comprised by the seed (a modified NXS gene the wild type of which is identified in SEQ ID No. 1 encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted) is a characteristic exhibited by a lettuce seed in its natural state, since gene modification is a naturally occurring process.
The claim as a whole also does not integrate the judicial exception into a practical application, because the claim does not rely on or use the judicial exception in a manner that imposes any limit on the judicial exception.
The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

A lettuce seed (.Lactuca sativa) comprising in its genome a modified NXS gene wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted wherein the conserved residue is a proline residue which is substituted with a serine residue, in particular proline at position 212 in the encoded protein of SEQ ID No. 2 is substituted with serine as a result of a C>T SNP at position 3 518 of SEQ ID No. 1 is a product of nature that does not have markedly different characteristics from its naturally occurring counterpart in the natural state, because the characteristics comprised by the seed (a modified NXS gene the wild type of which is identified in SEQ ID No. 1 encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted wherein the conserved residue is a proline residue which is substituted with a serine residue, in particular proline at position 212 in the encoded protein of SEQ ID No. 2 is substituted with serine as a result of a C>T SNP at position 3 518 of SEQ ID No. 1) is a characteristic exhibited by a lettuce seed in its natural state, since gene modification is a naturally occurring process.
The claim as a whole also does not integrate the judicial exception into a practical application, because the claim does not rely on or use the judicial exception in a manner that imposes any limit on the judicial exception.

Claim 24 recite(s) the lettuce seed as claimed in claim 22, wherein the conserved residue is a tryptophan residue which is substituted with any other amino acid resulting in a nonconservative amino acid change, in particular tryptophan at position 175 of the encoded NXS protein of SEQ ID No. 2.
A lettuce seed (.Lactuca sativa) comprising in its genome a modified NXS gene wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted wherein the conserved residue is a tryptophan residue which is substituted with any other amino acid resulting in a nonconservative amino acid change, in particular tryptophan at position 175 of the encoded NXS protein of SEQ ID No. 2 is a product of nature that does not have markedly different characteristics from its naturally occurring counterpart in the natural state, because the characteristics comprised by the seed (a modified NXS gene the wild type of which is identified in SEQ ID No. 1 encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions wherein a conserved residue of the encoded NXS protein of SEQ ID No. 2 is substituted wherein the conserved residue is a tryptophan residue which is substituted with any other amino acid resulting in a nonconservative amino acid change, in particular tryptophan at position 175 of the encoded NXS protein of SEQ ID No. 2) is a characteristic exhibited by a lettuce seed in its natural state, since gene modification is a naturally occurring process.

The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Remarks
Claims 21-24 are deemed free of the prior art, due to the failure of the prior art to teach or suggest a lettuce seed (Lactuca sativa) comprising in its genome a modified NXS gene, the wild type of which is identified in SEQ ID No. 1, encoding the protein of SEQ ID No.2 wherein the modified NXS gene encodes an NXS protein that comprises one or more amino acid substitutions. The closest prior art identified is Michelmore (U.S. Patent No. 10,487,336, issued Nov. 26, 2019). However, the claimed lettuce seed and the lettuce seed of the prior art differ at least with respect to the specific type of gene that is modified, as well as the specific type of modifications made to the gene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662